          Case 2:20-mj-01078-VCF Document 14 Filed 02/05/21 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin M. Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                            UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
10   United States of America,                        Case No. 2:20-mj-01078-VCF

11                  Plaintiff,                        Unopposed motion for
                                                      preparation of pre-plea
12         v.                                         presentence investigation
                                                      report
13   Juan Torres,

14                  Defendant.
15
16         Juan Torres has a California state juvenile conviction, which may count for

17   criminal-history points depending on the sentence he received, which is unclear.

18   The government does not object to Torres’s request for a pre-plea PSR. Torres

19   therefore respectfully requests that this Court enter an order directing the

20   United States Probation Office to prepare a pre-plea presentence investigation

21   report to determine Torres’s criminal history.

22         DATED: February 4, 2021.

23                                             Rene L. Valladares
                                               Federal Public Defender
24    IT IS SO ORDERED.
25                                       By: /s/ Erin Gettel
                                          Erin Gettel
26    ___________________________________ Assistant Federal Public Defender
      Cam Ferenbach                       Attorney for Juan Torres
      United States Magistrate Judge
                2-5-2021
      Dated:_____________________________
          Case 2:20-mj-01078-VCF Document 14 Filed 02/05/21 Page 2 of 2




 1                   CERTIFICATE OF ELECTRONIC SERVICE

 2         The undersigned hereby certifies that he is an employee of the Federal
 3   Public Defender for the District of Nevada and is a person of such age and
 4   discretion as to be competent to serve papers.
 5         That on February 4, 2021, he served an electronic copy of the above and
 6   foregoing Unopposed motion for preparation of pre-plea presentence
 7
     investigation report by electronic service (ECF) to the person named below:
 8
 9
                  NICHOLAS A. TRUTANICH
10                United States Attorney
                  RACHEL KENT
11                Special Assistant United States Attorney
                  501 Las Vegas Blvd. South
12                Suite 1100
                  Las Vegas, NV 89101
13
14                                             /s/ Brandon Thomas
                                               Employee of the Federal Public
15                                             Defender

16
17
18
19
20
21
22
23
24
25
26
                                               2
